602 F.2d 1243
CA PC 79-3 Marvin JONES, on his own behalf and on behalf ofthose similarly situated, Plaintiffs-Appellants,v.Fred R. DIAMOND, etc., et al., Defendants-Appellees.
No. 78-1289.
United States Court of Appeals,Fifth Circuit.
Sept. 7, 1979.

David M. Lipman, Miami, Fla., John L. Walker, Jackson, Miss., for plaintiffs-appellants.
Raymond L. Brown, Pascagoula, Miss., for defendants-appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion April 26, 1979, 5 Cir., 1979, 594 F.2d 997)
Before BROWN, Chief Judge, and COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, JOHNSON, GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON and RANDALL, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.